UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: June 30, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-16667 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-2222567 (I.R.S. Employer Identification No.) 4 Brandywine Avenue - Downingtown, PA 19335 (Address of principal executive offices and Zip Code) (610) 269-1040 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock ($1.00 Par Value) (Class) (Shares Outstanding as of August 10, 2010) DNB FINANCIAL CORPORATION AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION PAGE NO. ITEM 1. FINANCIAL STATEMENTS (Unaudited): CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, 2010 and December 31, 2009 3 CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2010 and 2009 4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) 5 Six Months Ended June 30, 2010 and 2009 CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2010 and 2009 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK, 35 ITEM 4T. CONTROLS AND PROCEDURES 36 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 36 ITEM 1A. RISK FACTORS 36 ITEM 2. UNREGISTERED SALES OF EQUITYSECURITIES AND USE OF PROCEEDS 36 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 37 ITEM 4. REMOVED AND RESERVED 37 ITEM 5. OTHER INFORMATION 37 ITEM 6. EXHIBITS 37 SIGNATURES 38 EXHIBIT INDEX 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DNB Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) June 30, December 31, (Dollars in thousands, except per share data) Assets Cash and due from banks $ $ Federal funds sold Cash and cash equivalents AFS investment securities HTM investment securities (fair value of $11,650 and $43,742) Restricted stock Total investment securities Loans and leases Allowance for credit losses ) ) Net loans and leases Office property and equipment, net Accrued interest receivable OREO & other repossessed property Bank owned life insurance Core deposit intangible Net deferred taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits: NOW Money market Savings Time Total deposits FHLB advances Repurchase agreements Junior subordinated debentures Other borrowings Total borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $10.00 par value; 1,000,000 shares authorized; $1,000 liquidation preference per share; 11,750 issued at June 30, 2010 and December 31, 2009 Common stock, $1.00 par value; 10,000,000 shares authorized; 2,862,893 and 2,861,618 issued respectively Stock warrants Treasury stock, at cost; 227,363 and 243,594 shares, respectively ) ) Surplus Retained earnings (accumulated deficit) ) Accumulated other comprehensive income(loss), net ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 DNB Financial Corporation and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (Dollars in thousands, except per share data) Interest Income: Interest and fees on loans and leases $ Interest and dividends on investment securities: Taxable Tax exempt 19 47 64 96 Interest on cash and cash equivalents 23 15 50 34 Total interest income Interest Expense: Interest on NOW, money market and savings Interest on time deposits Interest on FHLB advances Interest on Federal Reserve borrowing — 10 — 10 Interest on repurchase agreements 54 74 Interest on junior subordinated debentures Interest on other borrowings 21 22 43 44 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest Income: Service charges on deposits Wealth management fees Increase in cash surrender value of BOLI 62 64 Gain on sale of securities 49 Loss on sale of OREO — — — ) Other fees Total non-interest income Non-interest Expense: Salaries and employee benefits Furniture and equipment Occupancy Professional and consulting Advertising and marketing Printing and supplies 44 60 85 99 FDIC insurance FHLB prepayment penalties — — — Other expenses Total non-interest expense Income (loss) before income tax expense (benefit) ) Income tax expense(benefit) ) 39 Net income (loss) $ $ ) $ $ Preferred stock dividends and accretion of discount Net income (loss) available to Common Shareholders $ $ ) $ $ Earnings (loss) per common share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Cash dividends per common share $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 DNB FINANCIAL CORPORATION AND Subsidiary Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) (Unaudited) (Dollars in thousands) Preferred Stock Common Stock Stock Warrants Treasury Stock Surplus Retained Earnings (Accumulated Deficit) Accumulated Other Compre- hensive Income (Loss) Total Balance at January1, 2010 $ ) $ $ ) $ ) $ Comprehensive income: Net income for six months ended June 30, 2010 — Other comprehensiveincome, net of tax: Unrealized gains on AFS securities, net — Total comprehensive income — Preferred stock discount accretion 15 — ) — — Restricted stockcompensation — 5 — — 57 — — 62 Stock option compensation — 5 — — 5 Cash dividends-Common ($.06 per share) — ) — ) Cash dividends-Preferred — ) — ) Sale of treasury shares(16,231 shares) — Balance at June 30, 2010 $ ) $ Preferred Stock Common Stock Stock Warrants Treasury Stock Surplus Accumulated Deficit Accumulated Other Compre- hensive Loss Total Balance at January1, 2009 — $ — $ ) $ $ ) $ ) $ Comprehensive loss: Net income for six months ended June 30, 2009 — Other comprehensive loss, net of tax: Unrealized losses on AFS securities, net — ) ) Total comprehensive loss — ) Issuance of preferred stock — Preferred stock discount accretion 13 — ) — — Stock warrants issued — Release of unvested stock — 4 — — 47 — — 51 Cash dividends-Common ($.14 per share) — ) — ) Cash dividends-Preferred — ) — ) Purchase of treasury shares (2,454 shares) — — — ) — — — ) Preferred stock dividends accrued — ) — ) Balance at June30, 2009 $ ) $ $ ) $ ) $ See accompanying notes to unaudited consolidated financial statements. 5 DNB Financial Corporation and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (Dollars in thousands) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion Provision for credit losses Stock based compensation 67 51 Net gain on sale of securities ) ) Net loss on sale of OREO and other repossessed property 4 78 (Increase) decrease in accrued interest receivable ) (Increase) decrease in other assets ) Earnings from investment in BOLI ) ) Decrease in interest payable ) ) Increase in deferred tax benefit (expense) Decrease in other liabilities ) ) Net Cash ProvidedBy Operating Activities Cash Flows From Investing Activities: Activity in available-for-sale securities: Sales Maturities, repayments and calls Purchases ) ) Activity in held-to-maturity securities: Sales — Maturities, repayments and calls Purchases ) ) Net increase in Restricted Stock ) (2 ) Net (increase) decrease in loans and leases ) Purchases of premises and equipment ) ) Proceeds from sale of OREO and other repossessed property Net Cash Used By Investing Activities ) ) Cash Flows From Financing Activities: Net increase (decrease) in deposits ) Repayment of FHLB advances ) — Increase in Federal Reserve borrowings — Increase (decrease) in short term repurchase agreements Decrease in lease obligations ) (8
